Citation Nr: 1228078	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  08-23 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an increased rating for a low back disability, currently evaluated as 10 percent disabling.

2. Entitlement to an increased rating for a right shoulder disability, currently evaluated as 20 percent disabling.

3. Entitlement to an increased rating for bilateral onychomycosis pedis, currently evaluated as 0 percent disabling.

4. Entitlement to an increased rating for a left wrist disability, currently evaluated as 10 percent disabling.

5. Entitlement to an increased rating for a left knee disability, currently evaluated as 10 percent disabling.

6. Entitlement to an increased rating for a right knee disability, currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant in this case is a Veteran who had active duty service from October 1971 to October 1975 in the U.S. Air Force, and from October 1976 to August 1993 in the U.S. Navy.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that denied increased ratings for the Veteran's claimed disabilities, and also reduced the rating of his left wrist disability to 0 percent, effective October 31, 2006.  The Veteran's notice of disagreement was received by the RO in March 2007.  A statement of the case was issued in July 2008, and a substantive appeal was received in August 2008.  In the Veteran's substantive appeal, he requested a hearing before a Decision Review Officer (DRO) at the RO.  A hearing at the RO was scheduled for November 4, 2009; however, the day before the hearing, he withdrew his request for a DRO hearing.  

During the pendency of the appeal, a January 2010 rating decision, in pertinent part, reinstated the 10 percent rating for the Veteran's left wrist disability, effective from September 1, 1993; and granted an increased 20 percent rating for his right shoulder disability, effective from November 24, 2009.  As the maximum schedular rating was not assigned for these disabilities, they remain in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  The Board also notes that in September 2011, the RO proposed to reduce the rating for the Veteran's right shoulder disability to 10 percent; however, by a January 2012 rating decision, the rating for his right shoulder disability was continued at 20 percent.  

The Board further notes that a February 2008 rating decision denied service connection for posttraumatic stress disorder (PTSD).  The Veteran initiated an appeal as to this decision; however, the RO issued a January 2010 rating decision in which it granted service connection for PTSD.  As the grant of service connection constitutes a full grant of the claim, the issue is not before the Board.  

Finally, the Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present there are no additional documents pertinent to this appeal in Virtual VA.  

The issues of entitlement to increased ratings for left wrist disability, left knee disability, and right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the appeal period, impairment due to the Veteran's low back disability has been manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 80 degrees, but without limitation of thoracolumbar flexion to 60 degrees or less, limitation of combined ranges of motion to 120 degrees or less, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spine contour; separately ratable neurological symptoms were not shown; incapacitating episodes were not shown.

2.  The Veteran is right-handed; prior to November 24, 2009, his service-connected right shoulder disability was manifested by arthritis causing pain and noncompensable limitation of arm motion. 

3. The Veteran is right-handed; from November 24, 2009, his service-connected right shoulder disability has been manifested by limitation of motion of the right arm to the shoulder level; limitation of motion of the arm to midway between the side and shoulder level, impairment of the humerus, clavicle or scapula, or ankylosis of the scapulohumeral articulation are not shown.

4. At no time during the appeal period has the Veteran's service-connected bilateral onychomycosis pedis been manifested by a deep and nonlinear scar involving an area of at least 6 square inches; a superficial and nonlinear scar involving an area of 144 square inches or greater; one or two scars that are painful or unstable; or other functional impairment; they are also not shown to have involved at least 5 percent of the entire body (or of exposed areas), or to have required intermittent systemic therapy.  

CONCLUSIONS OF LAW

1. A rating in excess of 10 percent is not warranted for the Veteran's service-connected low back disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5235-5243 (2011).  

2. Prior to November 24, 2009, a rating in excess of 10 percent is not warranted for the Veteran's service-connected right shoulder disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes (Codes) 5003, 5201 (2011).  

3. From November 24, 2009, a rating in excess of 20 percent is not warranted for the Veteran's service-connected right shoulder disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (Code) 5201 (2011).  

4. A compensable rating for the Veteran's service-connected bilateral onychomycosis pedis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.31, 4.118, Diagnostic Codes (Codes) 7801-7805 (as in effect prior to October 23, 2008), 7806, 7813 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. §  5103(a), 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

After reviewing the claims folders, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  In a letter sent in October 2006, the claimant was informed of the information and evidence necessary to warrant entitlement to an increased rating for a low back disability, right shoulder disability, and bilateral onychomycosis pedis.  Moreover, in this letter, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that this letter was sent to the appellant prior to the January 2007 rating decision currently on appeal.  The VCAA notice was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to issue additional VCAA notice letters. 

On March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488. 

In this case, the timely letter sent in January 2007 provided the notice contemplated by Dingess.  The appellant was provided with notice of the types of evidence necessary to establish a disability rating and an effective date for any rating that may be granted, and this letter explained how VA determines disability ratings and effective dates.  This letter complied with the notice requirements for increased rating claims enumerated in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  These facts notwithstanding, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has since reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim, the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent VA treatment records have been obtained.  With respect to private treatment records, the Board notes that in the Veteran's March 2007 NOD, he stated that he would send in private treatment records related to the issues he was appealing.  However, a review of the record shows that he has not submitted any records of private treatment nor has he identified any providers (or provided releases) for VA to assist him in obtaining such records.  The Veteran has been afforded VA examinations focused upon the claims on appeal; October 2006, November 2009, and August 2011 VA examination reports addressing the Veteran's claims are of record.  The Board finds that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent features of the disabilities on appeal to allow for fully informed application of the appropriate rating criteria in this case.  The VA examination reports, in addition to other pertinent probative evidence of record, provide probative medical evidence adequately addressing the issue decided below.  [The Board notes that the RO also obtained a VA medical opinion in April 2011; however, the opinion only addresses whether the disabilities on appeal are related to the Veteran's service when service connection has already been established.  As such, the Board finds this opinion is not pertinent to the Veteran's claim, and need not be discussed herein.]  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.

B. Factual Background

The Veteran seeks an increased rating for his low back disability, right shoulder disability, and bilateral onychomycosis pedis.  In a statement received in November 2006, the Veteran noted that he was especially limited by his back and shoulder disabilities, and provided examples of how the flaring pain from these disabilities impacted his ability to perform normal, day-to-day activities as well as his employment.  

On October 2006 VA examination, the Veteran complained of progressively worsening problems with his low back, but denied any radiation of pain into the legs.  Instead, he described flare-ups with increased levels of physical activity and noted that he had to be careful with any bending, lifting or carrying.  Walking for long periods of time was also bothersome, with his pain being relieved by sitting.  When asked whether he had experienced any incapacitating episodes from his back, the Veteran indicated that bedrest had been recommended but that he could not take time off from work to do this.

The Veteran also complained of continuing problems in his right shoulder, noting that he was bothered by attempts to use the arm above his shoulder level and experienced flare-ups of pain with increased levels of physical activity (such as carrying and lifting).  The pain was relieved by rest and generic Lortab.  

Regarding the onychomycosis pedis, the Veteran reported that he had a fungal infection of the nails in both feet, but that it had been a number of years since he had taken any medication for this condition.  He stated that when he did take medication, he could not recall any particular benefit.  He denied having any functional limitations (such as standing and walking) from the fungal infection, but noted that he felt most comfortable in rubber-soled tennis shoes.  He denied being prescribed any shoes or inserts for this condition, but noted that he had previously tried over-the-counter inserts without any particular benefit.

On physical examination, the Veteran's right shoulder revealed flexion to 115 degrees, abduction to 95 degrees, internal rotation to 70 degrees, and external rotation to 90 degrees.  There was pain on motion with tenderness over the anterior aspect of the shoulder, but there was no additional limitation of motion noted.  The Veteran's back revealed 80 degrees of flexion, 15 degrees of extension, 25 degrees of right lateral bending, 20 degrees of left lateral bending, and 20 degrees of right and left lateral rotation.  He reported increased pain on motion, but no spasms or tenderness were noted, and he was able to stand erect.  The Veteran's feet revealed thickened brittle nails compatible with onychomycosis with tenderness of the plantar aspect of the midfoot region in both feet.  X-rays of the lumbar spine and right shoulder were obtained; the lumbar spine showed evidence of very mild degenerative disease and the right shoulder was normal.  Regarding the DeLuca provisions, the examiner stated that, "additional limitation of function due to repetitive use or flare-ups [could not] be determined without resorting to mere speculation."

On November 24, 2009 VA examination, the Veteran reported that he was unable to lift his right arm over his head and complained of dull aching pain (rated 3 out of 10), on average, three times a week.  This tended to last for several hours and was associated with stiffness.  He denied any locking or giving way in his shoulder, and noted that he had not received any physical therapy for this condition.  Instead, he treated it with Naproxen, Flexeril, aspirin, and topical Icy Hot; he also received a shoulder injection once.  For the low back, the Veteran complained of muscle spasms, stiffness, weakness, decreases in his range of motion, and being unable to lift more than 20 pounds.  He also noted that he experienced a dull, aching pain (rated 2-3 out of 10) every day, with most of it localized in the lumbar pain but some radiating to both his legs.  There were some complaints of weakness and fatigability, but there were no bladder or bowel complaints.  Flare-ups of pain were rated 5 out of 10, and described as sharp, daily pains, typically associated with activities and lasting only a short duration.  The Veteran noted that he had difficulty sitting and driving for prolonged periods of time, and that had been given instructions for therapy to do at home.  He also took Naproxen, Flexeril, and aspirin, and applied heat and rest, which were helpful.  He denied having any injections or pain management for the back, and did not wear a back brace.  Regarding the bilateral onychomycosis pedis, the Veteran reported that the condition was constant and that he used over-the-counter antifungal foot powder to treat the condition every 2-3 days.  He also noted that he had not seen a dermatologist for this condition nor had he received any specific treatment for this condition in the past 12 months.  The Veteran further reported that he was currently employed with no impediment to his activities of daily living, but noted that there had been periods of incapacitation over the past 12 months as he had been advised on several occasions to rest for several days.  

On physical examination, the Veteran exhibited palpable tenderness over the superior and anterior aspect of the right shoulder.  There was no gross deformity of swelling.  There was pain associated with range of motion with gravity and against resistance.  Forward flexion was 0 to 90 degrees, abduction was 0 to 90 degrees, external rotation was 0 to 90 degrees, and internal rotation was 0 to 45 degrees.  The thoracolumbar spine showed tenderness along the lumbar spines in the paraspinal musculature, but there was no evidence of gross deformity, swelling, scoliosis, or kyphosis.  There was pain associated with range of motion with gravity and against resistance.  Forward flexion was 0 to 80 degrees, extension was 0 to 5 degrees, right and left lateral flexion were 0 to 12 degrees, and right and left lateral rotation were 0 to 30 degrees.  Straight leg raising was positive in both legs at 75 degrees.  Range of motion for both the right shoulder and the thoracolumbar spine was limited by pain, and repetitive range of motion (times 3) caused increased pain.  There was also some fatigue and weakness, but no lack of endurance or incoordination was noted.  Regarding the DeLuca provisions, the examiner stated that "additional limitation of function due to repetitive use or flare-ups [could not] be determined without resorting to mere speculation."  X-rays of the Veteran's right shoulder and lumbar spine were obtained; the former was reported as normal and the latter showed mild degenerative changes (similar to the findings shown during the prior examination).  The Veteran's skin was also examined; there was no evidence of acne, chloracne, papules, pustules, deep or superficial cysts, rashes, scars, alopecia, or hyperhydrosis.  Fungus was found on all toes of both his feet, but not on his fingers.  The area involved was less than 0.5% of his total body surface area and 0% of his exposed body surface area.  Right shoulder impingement syndrome with stability, lumbar spine degenerative disc disease with degenerative joint disease without radiculopathy, and bilateral onychomycosis pedis were diagnosed.

VA treatment records from January 2010 to April 2011 show that in June 2010, the Veteran reported that he was taking salsalate for his low back pain and that it was not helping.  His medication was changed to ibuprofen for pain.  In November 2010, the Veteran's low back pain was noted to be stable on ibuprofen.

On August 2011 VA examination, the Veteran was examined for his bilateral onychomycosis pedis, which he described as affecting all of his toenails.  The Veteran's skin was examined; no scarring or disfigurement of the head, face, or neck was noted.  The only areas affected were his toenails, which were described as thickened, brittle, and yellowish with granular texture.  The examiner opined that this condition would not impact the Veteran's ability to work.  

The Veteran was also examined for his right shoulder disability; he complained of persistent pain, weakness, and decreased range of motion.  He also described having flare-ups that felt like piercing pain with needles inside.  On range of motion testing, the Veteran was able to flex to 80 degrees and abduct to 90 degrees.  (These ranges are also where he exhibited objective evidence of painful motion.)  After repetitive testing, he was also able to flex to 80 degrees and abduct to 90 degrees.  No additional limitation in range of motion of the shoulder after repetitive use testing was noted.  On physical examination, the Veteran's right shoulder did not reveal any localized tenderness or pain on palpation of the joints/soft tissue/biceps, but he did have guarding of the right shoulder.  Muscle strength testing was 5 out of 5 for both right shoulder abduction and right shoulder forward flexion.  Ankylosis was not noted.  An X-ray of the right shoulder revealed mild degenerative changes of the glenohumeral and acromioclavicular joints.  The examiner opined that this condition would not impact the Veteran's ability to work.  He further stated that there was no tenderness to palpation of the Veteran's right shoulder and that specific tests were all negative during physical examination; therefore, the significant limitation in the Veteran's range of motion was due to his reported pain and poor effort.

On examination of the Veteran's thoracolumbar spine, he reported worsening pain and the development of degenerative changes in his lumbar spine.  He also noted that he experienced flare-ups of pain that limited his range of motion.  His current treatment regimen consisted of Motrin and Flexeril.  On range of motion testing, the Veteran's forward flexion was 80 degrees, extension was 20 degrees, right lateral flexion was 30 degrees or greater, left lateral flexion was 30 degrees or greater, right lateral rotation was 30 degrees or greater, and left lateral rotation was 30 degrees or later.  For the forward flexion and extension, objective evidence of painful motion was noted at 80 degrees and at 20 degrees, respectively.  No objective evidence of painful motion was noted during right and left lateral flexion or during right and left lateral rotation.  After repetitive use testing, the Veteran's forward flexion was 80 degrees, extension was 20 degrees, right and left lateral flexion were 30 degrees or greater, and right and left lateral rotation was 30 degrees or greater.  No additional limitation in range of motion of the thoracolumbar spine after repetitive use testing was noted, but the Veteran did have functional loss/ impairment in that there was less movement than normal and pain on movement.  On physical examination of the thoracolumbar spine, localized tenderness or pain to palpation for joints and/or soft tissue was not noted.  He also did not have guarding, muscle atrophy, or muscle spasms of the thoracolumbar spine.  Radiculopathy or any other neurological abnormalities (such as bowel or bladder problems/pathologic reflexes) were also not found.  Intervertebral disc syndrome was diagnosed, but the Veteran did not have any incapacitating episodes over the past 12 months due to this condition.  An X-ray of the thoracolumbar spine revealed mild to moderate multilevel degenerative changes.  The examiner opined that this would not impact the Veteran's ability to work.

C. Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  
It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's statements describing his symptoms and condition are competent evidence to the extent that he can describe what he experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Low back disability

Lumbosacral strain and degenerative arthritis of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Rating Formula, outlined below), and intervertebral disc syndrome is rated under the General Rating Formula or based on incapacitating episodes, whichever is more favorable to the veteran.  38 C.F.R. § 4.71a, Codes 5237, 5242 and 5243.  For purposes of evaluations under Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71, Code 5243, Note 1.

Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion for the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

There are several notes following the General Rating Formula criteria, which provide the following: First, associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.

The Veteran's low back disability has been assigned a 10 percent rating under 38 C.F.R. § 4.71a, Codes 5299-5237, for the entire appeal period.  [The hyphenated codes are intended to show that the Veteran's low back disability is rated by analogy as lumbosacral strain under Code 5237.  See 38 C.F.R. § 4.20 (an unlisted condition may be rated under a closely related disease or injury in which the functions affected, anatomical localization, and symptomatology are closely analogous); 38 C.F.R. § 4.27 (unlisted disabilities rated by analogy are coded first by the numbers of the most closely related body part and then '99').]  Consequently, the focus is on those schedular criteria that would provide for a rating in excess of 10 percent.  

Under the General Rating Formula, it is not shown that at any point during the appeal period the Veteran's low back disability has been manifested by limitation of flexion to 60 degrees or less, limitation of combined thoracolumbar ranges of motion to 120 degrees or less, or muscle guarding severe enough to result in abnormal gait or spinal contour.  Consequently, the next higher (20 percent) rating under these criteria is not warranted.  38 C.F.R. § 4.71a, Codes 5237, 5242.  Additional factors that could provide a basis for an increase have been considered.  However, it is not shown that the Veteran has any functional loss beyond that being compensated.  While VA outpatient treatment records, VA examination reports, and statements from the Veteran note that he suffers from chronic low back pain with frequent episodes of flare-ups that cause increases in pain and limitation of motion, the rating assigned contemplates such degree of impairment.  Notably, on August 2011 VA examination, the Veteran's range of motion remained the same after repetitive use testing.  

The Board has also considered whether the Veteran suffers from any neurological symptoms that would warrant a separate compensable rating, and acknowledges that during the November 2009 VA examination, he complained of pain radiating towards both his legs.  However, on physical examination, radiculopathy was not found.  These findings were confirmed by the August 2011 VA examination, which also found that the Veteran did not suffer from radiculopathy or any other and other neurological abnormalities (such as bowel or bladder problems/pathologic reflexes) were not found.  Accordingly, neurological symptoms warranting a separate compensable rating are not shown.  

The Veteran also does not warrant a rating in excess of 10 percent based on incapacitating episodes, as the evidence of record does not show that he has ever been prescribed bed rest by a physician.  38 C.F.R. § 4.71a, Code 5243.  Although he has reported during various VA examinations that his physicians have recommended on several occasions that he rest for several days, his VA treatment records are silent for any physician-prescribed bedrest and he has not submitted (or identified) any private treatment records showing that his physicians prescribed bedrest.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a lay person's account of what a physician purportedly said is too attenuated and inherently unreliable to constitute medical evidence).  Significantly, even if bedrest was recommended, it is not shown that the Veteran required bedrest, as the record does not show (and he does not allege) that he missed any work as a result of his low back disability.  Furthermore, on August 2011 VA examination, the examiner specifically noted that the Veteran had not suffered from any incapacitating episodes as defined by VA in the past 12 months, and opined that this disability would not impact his ability to work.

In summary, and on close review of the entire record, the Board found no other potentially applicable diagnostic code that would provide for a higher (in excess of 10 percent) schedular rating for the Veteran's service-connected low back disability at any point during the appeal period.  

Right shoulder disability

The Veteran is right-handed; consequently, his right shoulder disability is the major (dominant) one.  His service-connected right shoulder disability is characterized by arthralgia.  

Limitation of (dominant) arm motion is rated 20 percent for limitation of motion at the shoulder level.  A 30 percent rating requires limitation of motion at the midway between the shoulder and the side.  A 40 percent rating requires limitation to 25 degrees from the side.  38 C.F.R. § 4.71a.  Normal range of motion of the shoulder is as follows: forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.  

As the Veteran's service-connected right shoulder disability includes arthritis established by X-ray findings, it may also be rated under Code 5003, based on limitation of arm/shoulder motion.  If limitation of motion of the arm/shoulder is noncompensable under the appropriate diagnostic code(s), a 10 percent rating may be assigned under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  A note following Code 5003 stipulates that the 10 percent rating under Code 5003 may not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a.

Other diagnostic codes for rating shoulder disability do not apply as the pathology required, such as ankylosis or impairment of the humerus, clavicle or scapula, is not shown.  38 C.F.R. § 4.71a, Codes 5200, 5202, and 5203.  

There are two "stages" of rating for consideration, i.e., prior to November 24, 2009, and from that date.  The Board has considered whether any further "stages" are warranted, and (for the reasons discussed below) finds no basis in the evidentiary record for any further "stages."  The record does not include competent evidence of further ratable variance in the right shoulder disability during the appellate period.

Prior to November 24, 2009

For the period prior to November 24, 2009, the Veteran's service-connected right shoulder disability has been assigned a 10 percent rating under 38 C.F.R. § 4.71a, Code 5003.  This is the maximum rating available under Code 5003.  To warrant a higher (20 percent) rating prior to November 24, 2009, the Veteran must establish that the motion of his right arm was limited to the shoulder level.  The only record of treatment available prior to November 24, 2009, is the report of the October 2006 VA examination in which the Veteran's right shoulder demonstrated flexion to 115 degrees, abduction to 95 degrees, internal rotation to 70 degrees, and external rotation to 90 degrees.  Based on the foregoing, it is clear that the Veteran's right arm was not limited in motion to the shoulder level.  Furthermore, while he evidenced pain on motion with tenderness noted over the anterior aspect of his right shoulder, there was no additional limitation of motion noted.  Consequently, the clinical findings in the record for the period prior to November 24, 2009, do not provide a factual basis for increasing the schedular rating for the Veteran's right shoulder disability above 10 percent under any applicable criteria.

From November 24, 2009

From November 24, 2009, the Veteran has been assigned a 20 percent rating under 38 C.F.R. § 4.71a, Code 5201 (for limitation of arm motion) based on VA examination findings on that date.  To warrant a higher (30 percent) rating from November 24, 2009, the Veteran must establish that the motion of his right arm is limited to midway between side and shoulder level.  Range of motion testing during the November 2009 VA examination revealed forward flexion to 90 degrees, abduction to 90 degrees, external rotation to 90 degrees, and internal rotation to 45 degrees.  Such findings fall squarely within the criteria for a 20 percent rating under Code 5201.  

On August 2011 VA examination, the Veteran's right shoulder demonstrated forward flexion to 80 degrees and abduction to 90 degrees.  While this demonstrates some decrease in range of motion, as compared to those findings reported during the November 2009 VA examination, they do not rise to a finding that the Veteran's arm motion is limited to midway between side and shoulder level.  Notably, while he complains of pain with movement, objective testing showed that the pain did not limit his arm motion.  It also showed that the Veteran was able to achieve the same ranges of motion even after repetitive testing.  Consequently, the Board finds that neither the November 2009 nor the August 2011 VA examination showed limitation satisfying the criteria for a 30 percent rating under Code 5201.  
Bilateral onychomycosis pedis

The Veteran's bilateral onychomycosis pedis has been assigned a 0 percent rating under 38 C.F.R. § 4.118, Code 7813, for the entire appeal period.  Under Code 7813, the Veteran's claimed disability is to be rated as scars (Codes 7801-7805) or as dermatitis (Code 7806) depending on the predominant disability.  38 C.F.R. § 4.118.

As an initial matter, the Board notes that Codes 7801-7805 (for scars) were revised effective October 23, 2008.  However, the regulatory changes pertaining to the evaluation of scars apply only to applications received by VA on or after October 23, 2008, or if the Veteran requests review under the clarified criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As neither situation applies in this case, the Board finds the October 2008 changes to be inapplicable.

Under the pre October 23, 2008 criteria, scars on other than the head, face, or neck that are deep and nonlinear or cause limited motion are rated as 10 percent disabling if they cover an area or areas exceeding 6 square inches (39 square centimeters) under Code 7801.  Superficial scars, on other than the head, face, or neck, that do not cause limited motion and encompass an area or areas at least 144 square inches (929 square centimeters) warrant a 10 percent evaluation under Code 7802.  Under Code 7803, superficial scars that are also unstable warrant a 10 percent evaluation.  A 10 percent evaluation is assigned under Code 7804 for superficial scars that are painful on examination.  And Code 7805 provides that other scars can be rated on limitation of function of the affected area.  38 C.F.R. § 4.118.  

Notes to 38 C.F.R. § 4.118 differentiate between deep and superficial scars, by explaining that deep scars are those with underlying tissue damage.  In addition, an unstable scar is specified as one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that throughout the appeal period the symptoms associated with the Veteran's bilateral onychomycosis pedis have never warranted a compensable rating; hence, "staged" ratings are not warranted.  In particular, the record does not show (and the Veteran does not assert) that his bilateral onychomycosis pedis is painful, unstable, or results in any functional limitations.  It is also not reported to be deep (i.e., associated with underlying tissue damage).  Consequently, a compensable rating under the pre-October 23, 2008 criteria for Codes 7801-7805 (for scars) is not warranted.  38 C.F.R. § 4.118.  

The Board next considers whether a compensable rating would be warranted if the Veteran's bilateral onychomycosis pedis was evaluated under Code 7806.  This diagnostic code provides for a 10 percent rating when dermatitis or eczema involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  The next higher, 30 percent, rating is warranted when dermatitis or eczema involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating requires more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118.

The Veteran's bilateral onychomycosis pedis has never been reported as involving more than 5 percent of total body area (in November 2009, less than 0.5% of his total body surface area and 0% of his exposed body surface area was reported; in August 2011, it was noted that only his toenails were involved).  The Veteran has also not been shown to have taken any corticosteroids or other immunosuppressive drugs for his condition, and intermittent systemic therapy is not shown.  In fact, during the October 2006 VA examination, the Veteran reported that it had been a number of years since he had taken any medication for his bilateral onychomycosis pedis, and at the November 2009 VA examination, he denied seeking medical treatment for this condition.  His only treatment for this disability in recent years has been to apply over-the-counter antifungal foot powder every 2-3 days.  Consequently, a compensable rating under Code 7806 is not warranted.  38 C.F.R. § 4.118. 

In summary the evidentiary record does not show that at any time during the appeal period the Veteran's bilateral onychomycosis pedis has involved manifestations warranting a compensable schedular rating.  

Extraschedular Consideration

The Board has also considered whether the disability picture presented by the Veteran's low back disability, right shoulder disability, and bilateral onychomycosis pedis is such that referral for extraschedular consideration under 38 C.F.R. § 3.321 is indicated.  There is no objective evidence, or allegation, that schedular criteria are inadequate.  The symptoms and associated restrictions of function shown are fully encompassed by the schedular criteria.  Furthermore, nothing in the record suggests that the disability picture presented by the claimed disabilities is exceptional.  Regarding the Veteran's low back and right shoulder disabilities, while the Veteran has indicated that these disabilities cause some interference with his daily activities and his occupation (such as being limited in his ability to lift heavy items, bend, carry, raise his right arm over his head), such impairment is contemplated by the schedular criteria.  Consequently, referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, as the Veteran has not alleged, nor is there anything in the record to indicate, that he is unemployed because of his low back disability, right shoulder disability, and/or bilateral onychomycosis pedis, the matter of entitlement to a total disability individual unemployability rating is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).




ORDER

Entitlement to increased ratings for low back disability, for right shoulder disability, and for bilateral onychomycosis pedis is not warranted.  To this extent, the appeal is denied. 


REMAND

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be applied when evaluating disabilities involving limitation of motion.  However, the current record does not provide a sufficient basis for assessing whether the Veteran's left wrist disability, left knee disability, and right knee disability warrant a higher rating based on functional loss due to limited or excessive movement, pain, weakness, excess fatigability, or incoordination.  In particular, these disabilities were examined by a VA examiner in October 2006 and in November 2009.  When asked about the DeLuca provisions, both examiners stated that they could not comment on whether the Veteran had any additional limitation due to flare-ups without resorting to mere speculation.  The Board notes, however, that in Jones v. Shinseki, 23 Vet. App. 382, 389 (2010), the Court stated that "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  As the October 2006 and November 2009 VA examiners did not provide an explanation as to why they could not comment on whether the Veteran's left wrist, left knee, and right knee had any additional limitation of function due to flare-ups/repetitive use, the reason for their inability to provide the requested opinion is unclear.  The Veteran has also not been afforded a subsequent VA examination that does address these factors.  Consequently, these matters are being remanded for another, more detailed VA examination.  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one).  

Finally, the Board notes that "staged" ratings are appropriate in an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Consequently, complete records of any treatment the Veteran has received for his left wrist, left knee, and right knee since April 2011 should be secured for the record.

Accordingly, the case is REMANDED for the following actions:

1. 	The RO should ask the Veteran to identify the provider(s) of any additional treatment or evaluation he has received for his left wrist, left knee, and right knee, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure any private records of such treatment or evaluation.  The RO should obtain complete records of all such treatment and evaluation from all sources identified by the Veteran.  The RO should specifically secure for the record a copy of the complete record of all VA treatment the Veteran has received since April 2011.

2. 	The RO should then arrange for the Veteran to be examined by an orthopedist to determine the severity of his service-connected left wrist disability, left knee disability, and right knee disability.  The Veteran's claims file must be available to  the examiner for review in conjunction with the examination.  Relevant medical history should be elicited, and any tests and studies deemed necessary should be accomplished.  

Examination findings should be reported to allow for application of VA rating criteria for the disabilities.  Range of motion should be reported, together with the point (in degrees) at which motion is limited by pain.  Any additional functional loss due to weakness, incoordination and fatigue should be reported, to include during flare-ups..  

With regard to the knees, the examiner should also specifically comment on whether there is recurrent subluxation or lateral instability and, if so, whether it is slight, moderate, or severe. 

3. 	The RO must ensure that the development requested above is completed in entirety.  Then the RO should re-adjudicate the claims.  If the claims for increase are not granted to the Veteran' satisfaction, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


